                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00036-GCM
 BALLANTYNE VILLAGE PARKING,                     )
 LLC,
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )           ORDER
                                                 )
 CITY OF CHARLOTTE,                              )
                                                 )
                 Defendants.                     )
                                                 )

         THIS COURT held a hearing in this matter on February 14, 2019. For the reasons stated

in open court, the Court finds Burford abstention applies. Therefore, the Court abstains from

jurisdiction in this case. The Court declines to exercise supplemental jurisdiction over the

remaining state law claims. This case is dismissed without prejudice. Additionally, the pending

Motion for Preliminary Injunction and Motion to Dismiss are denied as moot.

         SO ORDERED.




                                     Signed: February 15, 2019
